DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive. 
Examiner notes that it is not clear as to what aspect of virtual device the claims are most concerned with, and the claims read on multiple possible applications in the prior art.  Are the claims providing a panoramic composite for HMD viewing, creating a virtual TV set and mapping a video into it, or trying to create an AR experience?  What is the problem in the prior art that Applicant intends to solve by the amendments?
For instance, does Applicant have a non-trivial criterion to determine which frames of video need to be encoded with a higher resolution foveated region and which frames do not need to in order to optimize user experience in an unexpected way? 
Applicant argues regarding Chen:  “The Applicant believes that, according to the above disclosure, those skilled in the art can only learn that there are low resolution video frames and video frames with selected high resolution sections in the video stream, but they would not learn how the low resolution video frames and the video frames with selected high resolution sections are arranged.”
Examiner notes that (a) the claims are not limited to a video stream, and (b) Chen clearly illustrates where it intends the higher resolution section to be arranged in the displayed perspective in Figs. 2A and 2B, and Lo discusses that these sections can be arranged temporally as well.
Applicant argues:  “Chen just disclosed that a video frame has both high resolution sections and low resolution sections, but did not disclose or teach that in any two adjacent frames of a video stream, the entire area of one video frame is displayed at a reduced resolution, and a partial area (i.e., the target area) of the other video frame is displayed at a high resolution. That is to say, Chen is silent about Distinguishing features 1. … In contrast, in amended claim 1, for the two adjacent frames of images displayed in the video stream …”
Examiner disagrees.  (a) The claims are not directed to video streams or video frames but to frames of images not limited to a video, and (b) Chen clearly discusses high resolution video sections are separate images from low resolution video frames in Paragraph 35. And in view of the other references directed to combining multiple images, the claimed separation of the images to be used in a composite video is an obvious one.
Applicant argues:  “Therefore, in the technical solution of the amended claim 1, it is not necessary to identify the fixation area (that is, the target area) of each frame of image, but only necessary to identify the target area of one frame of the adjacent two frames, render the target area at high resolution, and render the entire area of the other frame of the two adjacent frames at reduced resolution. Therefore, the operation of identifying the fixation area is reduced, the area of the image that needs to be rendered is reduced, and the working pressure of the terminal and the rendering workload of the graphics card are reduced.”
Examiner notes that the amendments do not emphasize these aspects of the proposed invention.  The amendments are directed to stereoscopic vision and projection transformations.  Pertinently, the claims are still not limited to a display device but a broader “virtual reality device”, and not to displaying a video frame but to a broader “sending the rendered image,” thus omitting features that Applicant argues to be critical bases for the invention.  Applicant should clarify critical elements in the claims rather than amend language that is not directly related to the argued benefits.
Further, Examiner also notes that the gaze area is identified by the HMD sensory and not by processing each image so it is not clear how rendering decision of an image frame affects gaze area identification processing.  It is also not clear how the invention affects “area of the image that needs to be rendered” since Applicant argues rendering each image in the entirety.  It is further unclear how the rendering workload of the graphics card is reduced since the display resolution is constant and the lower resolution images require more decompression and interpolation to match the display resolution while the higher resolution images may be displayed natively.
Examiner suggests that the Claims lack the necessary detail to relate to the intended benefits.
Applicant further argues:  “It can be seen that, in the panoramic image shown in FIG. 16 of Lo, only the first frame of image at the beginning is displayed at full resolution, the second frame of image, the third frame of image, and other subsequent frames are all cropped. Therefore, in Lo, only the first frame of image is displayed at the original full resolution, and the resolution of the other images is reduced.”
Examiner notes that Applicant argues that Chen is not adequate because it does not display frames at different resolutions and that Lo is not adequate because it does.  This is not persuasive.
The combination of Chen and Lo indicates that alternative and regional display of higher and lower resolution image portions was known for the purposes of using foveated video coding for saving bandwidth and processing resources.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10, 12-15, 19-20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180192058 to Chen (“Chen“) in view of US 20170064289 to Lo (“Lo”) in view of US 20180220068 to Guenter (“Guenter”) and in view of US 20180329602 to Akeley (“Akeley”).
Regarding Claim 1:  “A virtual reality display method applicable to a terminal in a virtual reality display system, wherein the virtual reality display system comprises a virtual reality device and the terminal, and the method comprises:
acquiring a field of view of the virtual reality device and first head posture information of a user wearing the virtual reality device;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “acquiring a field of view of the virtual reality device” refers to acquiring a field of view of the user wearing the virtual reality device, such as based on eye tracking or head posture.  See Specification, Paragraphs 17-30 and 175-176.  However, note that the claim is not limited to the “fixation field of view” or “eye tracking technology” of the Specification.  Prior art teaches this:  “An HMD device typically includes sensors that can sense the orientation of the device and change the scene shown by the display optics [HMD field of view] as the user's head moves.”  Chen, Paragraph 3.  Also note an embodiment of “obtaining gaze tracking information representing one or more regions of interest … The gaze tracking system 100 may also be capable of tracking a user's head” Chen, Paragraph 19, 32.)
determining a conversion matrix and a projection matrix according to the field of view of the virtual reality device and the first head posture information of the user wearing the virtual reality device, and determining the coordinates of the object in the virtual reality scene according to the conversion matrix;  (The claim does not define what it means by the “matrix” or the “object in the virtual reality scene,” and Specification does not provide example definitions of these terms.   Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “conversion matrix and a projection matrix” comprise properties of the initial perspective and the final perspective respectively, and indicate some form of transformation between the two to account for translational or rotational changes between the perspectives.  
projecting the object in the virtual reality scene on a two-dimensional plane according to the coordinates of the object in the virtual reality scene and the projection matrix to acquire a first virtual reality image,   (The claim does not define what it means by the “object in the virtual reality scene,” and Specification does not provide example definitions of these terms.   Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “object” is claimed to have properties of a two-dimensional image having a particular resolution, and this claim places that image in a section of the virtual reality image which appears on a two-dimensional plane of the display device.  Chen teaches an example of this by inserting high and low resolution images (ojbects) into sections of the displayed image at a plane corresponding to the gaze point (field of view) of the user.  See Chen, Paragraphs 52-53 and similarly in Guenter, Paragraphs 5-6.  See illustration of displayed image planes corresponding to the various gaze points of a panoramic image in Lo, Fig. 4.  See statements of motivation below.)
wherein the first virtual reality image comprises a left-eye image and a right-eye image; (Chen teaches that the virtual reality image comprises a gaze point image for the left eye and the right eye.  Chen, Paragraph 53 and Fig. 2B.  Also note embodiments of displaying a stereoscopic image using the left and the right eye displays of the HMD in Lo Paragraph 11 and Guenter Paragraph 22 and statements of motivation below.)
rendering an entire area of the first virtual reality image at a first rendering resolution to acquire a first rendered image; … sending the first rendered image to the virtual reality device;  (“a stream of low resolution video frames [entire areas of an image] and selected high resolution sections of the video frames to be sent to the display.”  Chen, Paragraphs 35, 41.)
rendering a target area of a second virtual reality image at a second rendering resolution to acquire a second rendered image, wherein the first rendering resolution is less than the second rendering resolution,  the target area is a part of the second virtual reality image, and  (“a stream of low resolution video frames and selected high resolution sections [target areas] of the video frames to be sent to the display.”  Chen, Paragraphs 35, 41.  Note that both Specification (Paragraph 135) and Chen (Paragraph 50) perform this step for purposes of reducing the computational load of video processing.)
 the first and the second virtual reality images are two adjacent frames of images;  (“It is noted that each picture may be either a frame or a field. … the two fields may simply be displayed one after the other in rapid succession.” Chen, Paragraph 58.  See additional treatment below.)
and sending the second rendered image to the virtual reality device.”  (“a stream of low resolution video frames and selected high resolution sections of the video frames to be sent to the display.”  Chen, Paragraphs 35, 41.)
Chen teaches that it is known in the art that two pictures can be combined by displaying one after the other such that “the first and the second virtual reality images are two adjacent frames of images”, but does not explicitly state that this is the preferred method for combining the low resolution and the high resolution pictures of the foveated video.  The disclosure may not be adequate for anticipation, however given Chen’s purpose of combining the two image portions for display and Chen’s disclosure of combining the two pictures by displaying one after the other as frames are typically displayed, it would have been obvious to one of ordinary skill in the art to combine the first and the second virtual reality images as if they were two adjacent frames of images.
In addition note that Lo teaches this feature in the context of virtual reality imaging and head mounted displays: “generating a stitched background image for video comprises: displaying a full frame with full resolution at the beginning; and displaying a sequence of cropped subsequent frames at a certain width according to the sequence of captured image frames.”  Lo, Paragraph 52.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Chen to combine pictures or portions of pictures by displaying them in a video sequence as taught in Lo, in order to generate a stitched image for a video for different viewer perspectives.  Lo, Paragraph 52 and Akely, Paragraph 69.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Chen and Lo do not teach:  “determining a conversion matrix and a projection matrix according to the field of view of the virtual reality device and the first head posture information of the user wearing the virtual reality device, and determining the coordinates of the object in the virtual reality scene according to the conversion matrix;  (The claim does not define what it means by the “matrix” or the “object in the virtual reality scene,” and Specification does not provide example definitions of these terms.   Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “conversion matrix and a projection matrix” each relate properties (location and rotation) of the initial image perspective and the final image perspective respectively, and indicate some form of transformation (i.e. reprojection) between the two to account for translational or rotational changes between the perspectives to arrive a the proper placement (coordinates) of the object image in the total displayed image.  
Guenter teaches that such a transformation, a reprojection, is necessary when combining images in the claimed manner, in order to account for the changes in the HMD orientation (head movement) that takes place between when the stereo images are recorded.  See Guenter, Paragraphs 21, 27 and the HMD cameras in Paragraph 22.
Akely also teaches that a reprojection “may be computed as a transformation that is specified by a matrix,” and that is must be used not only to transform between the different camera perspectives but also to transform from the camera perspectives to the user perspective, which is another embodiment of the claimed conversion matrix transformation and projection matrix transformation respectively.  See Akeley, Paragraphs 69-70.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Chen and Lo to assemble image perspective information using “the field of view of the virtual reality device and the first head posture information of the user wearing the virtual reality device” for purposes of determining the coordinates at which the object image is to be placed in the virtual reality scene displayed to the user, as taught in Guenter and in Akeley, “in order to enhance the look of the compositing for the particular viewer perspective.”  Guenter, Paragraph 21 and Akeley, Paragraph 69.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 3:  “The method according to claim 1, wherein before sending the second rendered image to the virtual reality device, the method further comprises: black-filling a non-target area of the second rendered image, wherein the non-target area of the second rendered image corresponds to a non-target area of the second virtual reality image, the non-target area of the second virtual reality image being an area other than the target area in the second virtual reality image.”  (“The encoding process for each section may optionally involve padding” and thus filling a non-target area.  See Chen, Paragraph 66.)
Regarding Claim 4:  “The method according to claim 1, wherein before rendering the target area of the second virtual reality image at the second rendering resolution, the method further comprises: acquiring a fixation field of view of a user wearing the virtual reality device; and … determining the target area of the second virtual reality image according to the fixation field of view.”  (“Foveated video reduces computation by performing low loss compression or no compression on high resolution video frame subsections in the regions of interest (ROI) of the displayed image where the fovea is focused and performing downscaling and high compression on the video frame outside this region. To utilize foveated video, an image display device, such as a head-mounted display (HMD) would use eye gaze tracking technology to determine where the user is focusing on the screen.”  Chen, Paragraph 50.)
Regarding Claim 5:  “The method according to claim 4, wherein acquiring the fixation field of view of the user wearing the virtual reality device comprises:
acquiring coordinates of a fixation point of the user wearing the virtual reality device based on an eye tracking technology; and determining the fixation field of view according to the coordinates of the fixation point; and  (“In the image 201 an ROI 203 may be an area determined by eye gaze tracking to be directly in front of the center of gaze 202 (sometimes called the fovea) of the user. Within 20 degrees of the gaze center the viewer's visual acuity is highest.”  Chen, Paragraphs 50-51.)
determining the target area of the second virtual reality image according to the fixation field of view comprises: determining a corresponding area of the fixation field of view on the second virtual reality image as the target area.”  (“Foveated video reduces computation by performing low loss compression or no compression on high resolution video frame subsections in the regions of interest (ROI) of the displayed image where the fovea is focused and performing downscaling and high compression on the video frame outside this region. To utilize foveated video, an image display device, such as a head-mounted display (HMD) would use eye gaze tracking technology to determine where the user is focusing on the screen.”  Chen, Paragraph 50.)
Claim 10, “A virtual reality display device,” is rejected for reasons stated for Claim 10 and because prior art teaches “a processor and a memory, wherein the memory is configured to store at least one computer program; and the processor is configured to run the at least one computer program stored in the memory to perform the following steps:”  (“device 1030. The device 1030 generally includes a processor 1039 which can be programmed with suitable software”  Chen, Paragraphs 126, 130.)
Claims 12-14 are rejected for reasons stated for Claims 3-5 respectively in view of the Claim 10 rejection.
Claim 19, “A virtual reality display system” is rejected for reasons stated for Claim 1, and because prior art teaches:  
“the terminal is configured to render a first virtual reality image at a first rendering resolution to acquire a first rendered image, and send the first rendered image to the virtual reality device; … the terminal is further configured to render a second virtual reality image at a second rendering resolution to acquire a second rendered image, and send the second rendered image to the virtual reality device, wherein the first rendering resolution is less than the second rendering resolution, and the first and the second virtual reality images are two adjacent frames of images; and”  (“device 1030. The device 1030 generally includes a processor 1039 which can be programmed with suitable software”  Chen, Paragraphs 126, 130.  See treatment of functionality in Claim 1.)
“the virtual reality device is configured to display the first rendered image; … the virtual reality device is further configured to display the second rendered image.”  (“Such devices include head mounted display (HMD) devices.”  Chen, Paragraph 3.  See treatment of functionality in Claim 1.)
Regarding Claim 20:  “A storage medium storing at least one computer program therein, wherein the at least one computer program, when run by a processor, enables the processor to perform (“device 1030. The device 1030 generally includes a processor 1039 which can be programmed with suitable software”  Chen, Paragraphs 126, 130. )
the virtual reality display method as defined in claim 1.  (See reasons for rejection in Claim 1.)
Regarding Claim 23:  “The method according to claim 1, wherein the first rendering resolution is less than a screen resolution of the virtual reality device; and before sending the first rendered image to the virtual reality device, the method further comprises: stretching the first rendered image such that the resolution of the first rendered image is equal to the screen resolution of the virtual reality device.”  (Examiner notes that since a display always displays an image at its native resolution, it is well understood in the art that images having a lower resolution are necessarily interpolated / “stretched” to match the display resolution.  See Chen, Paragraph 89 and similarly in Akely Paragraph 60.  See statement of motivation in Claim 1.)
Regarding Claim 24:  “The method according to claim 9, wherein performing the anti-distortion processing to the first rendered image comprises:
establishing a screen coordinate system and a coordinates system of the field of view of the virtual reality device;  (The claims terms are not clear since the field of view of the virtual reality device can correspond to a screen.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the screen coordinate system can correspond to the properties an originally captured image and the field of view coordinate system can correspond to the properties of the display device.  The coordinate system can thus be by pixel or block location in the image and in the display device respectively.  Chen teaches that compressed and displayed images are typically broken down into blocks or pixels having regular locations under the video coding standards such as H.265.  See Chen, Paragraph 56. Akeley provides another relevant embodiment relating image pixels / coordinates to view-dependent vantage pixels in Paragraphs 92-93.) 
dividing the first rendered image into a plurality of rectangular primitives of a same size to acquire a screen grid image of the first rendered image, wherein the screen grid image is a grid image of the first rendered image in the screen coordinate system;  (“a single digital picture 220 ( e.g., a digital video frame) may be broken down into one or more sections. As used herein, the term "section" can refer to a group of one or more luma or chroma samples within the picture 220. … Non-limiting examples of sections include slices (e.g., macroblock rows) 222, macro blocks 224, sub-macro blocks 226, blocks 228” corresponding to rectangular primitives of a same size.  See Chen, Paragraph 56.  Also note a possibly relevant embodiment of rectangular tiling related to reprojection of the images from image perspective to displayed perspective in Akeley, Paragraph 100 and statement of motivation in Claim 1..)
mapping a vertex of each primitive in the screen grid image of the first rendered image to the coordinate system of the field of view according to coordinates of the vertex of each primitive in the screen grid image of the first rendered image and (For examples, the region of interest (first rendered image) can be mapped by designating the region height and width by a number of macroblocks (having corners or vertices) from the original image.  See Chen, Paragraph 87.  Also note that in a reprojection embodiment, the “it may be desirable to generate the viewpoint video as a function of the vantages at the vertices of a polyhedron … the cuboid tiling may be used directly, with a viewpoint within the cube 720 rendered based on reprojection of the vantages 710 at the comers of the cube 720” Akeley, Paragraph 100 and statement of motivation in Claim 1.)
anti-distortion mapping relation of the vertex of each primitive in the screen grid image of the first rendered image, so as to acquire a field of view grid image of the first rendered image; and  (Note that the claim does not define what “anti-distortion mapping relation” is.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the mapping of pixel blocks can compensate for optical distortions during in the virtual reality device.  See Specification, Paragraph 156.  Akeley discusses several examples within this scope.  For example, in a case where the screen coordinates are planar and the field of view is spherical Akely applies a reprojection (mapping) “to convert spherical projection coordinates to image coordinates. Such distortion may be carried out in the process of reprojecting the images to the three-dimensional shape.”  Akeley, Paragraph 105.  Also see performing transformation to calibrate for camera distortions in Akely, Paragraph 65.  See statement of motivation in Claim 1.)
mapping a grayscale value of each primitive in the screen grid image of the first rendered image to the corresponding primitive in the field of view grid image of the first rendered image according to coordinates of the vertex of each primitive in the field of view grid image of the first rendered image, so as to acquire an anti-distorted first rendered image.”  (Note that Chen teaches mapping sections of luma (grayscale) pixels or chroma (color) pixels in Paragraph 56.  Also note direct macroblock mapping to create a region of interest in Chen, Paragraph 87 and embodiments of image reprojection in Akeley, Paragraphs 92-93, 100 as discussed above.  See statement of motivation in Claim 1.)
Claim 25 is rejected for reasons stated for Claim 24 in view of Claim 9 rejection.

Claims 6-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lo in view of US 20180220068 to Guenter (“Guenter”) and in view of US 20180329602 to Akeley (“Akeley”).
Regarding Claim 6:  “The method according to claim 1, wherein 
the first rendering resolution is 1/2, 1/4, or 1/8 of a screen resolution of the virtual reality device, and  (“so that sections 205 of the image within the ROI 203 are displayed at high resolution and sections 204 outside of the ROI 203 are displayed at a reduced resolution.”  Chen, Paragraph 52.  
Chen and Lo do not specify the particular resolution reductions. However note that changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Cumulatively note that Guenter teaches the above examples in the context of displaying VR as foveated images:  “For example, the camera can be instructed to only capture the full image by averaging 2x2 or 3x3 areas of pixels. Thus, the effective resolution of the image is reduced. For example, for a 16 megapixel camera instructed to perform 4x4 binning, the resultant image is only 1/16th the size of a full 16 megapixel image,” which exemplifies 1/2, 1/3, and 1/4 dimensional resolution for the full screen images.  Guenter, Paragraph 20. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Chen and Lo “wherein the first rendering resolution is 1/2, 1/4, or 1/8 of a screen  esolution of the virtual reality device” as exemplified in Guenter, in order to reduce the resolution by an integer factor.  Guenter, Paragraph 20.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  	
the second rendering resolution is the screen resolution of the virtual reality device.”  (“so that sections 205 of the image within the ROI 203 are displayed at high resolution and sections 204 outside of the ROI 203 are displayed at a reduced resolution.”  Chen, Paragraph 52.)
Regarding Claim 7:  “The method according to claim 1, wherein 
before rendering the second virtual reality image at the second rendering resolution,  (The method includes placing a camera in a binning mode; capturing a full frame binned image using the camera and turning off the binning mode of the camera; selecting a region of interest within the full frame; capturing the region of interest at a higher resolution than the resolution of the camera when in binning mode; Guenter, Paragraph 3.  “there is some small time period, say two milliseconds for a camera with a fast shutter speed, in which there may have been some movement between when the region of interest was captured and when the full frame was captured.”  Guenter, Paragraph 27.  See statement of motivation in Claim 6.)
the method further comprises: acquiring second head posture information of the user wearing the virtual reality device; and acquiring the second virtual reality image according to the field of view of the virtual reality device and the second head posture information.”  ( The method includes placing a camera in a binning mode; capturing a full frame binned image using the camera and turning off the binning mode of the camera; selecting a region of interest within the full frame; capturing the region of interest at a higher resolution than the resolution of the camera when in binning mode; Guenter, Paragraph 3.  “there is some small time period, say two milliseconds for a camera with a fast shutter speed, in which there may have been some movement between when the region of interest was captured and when the full frame was captured.”  Guenter, Paragraph 27.  See statement of motivation in Claim 6.)
Regarding Claim 8:  “The method according to claim 1, wherein before sending the first rendered image to the virtual reality device, the method further comprises: performing virtual reality processing on the first rendered image; and before sending the second rendered image to the virtual reality device, the method further comprises: performing virtual reality processing on the second rendered image.” (“The processor unit 170 may execute one or more programs, … Encoder programs 175, and video stream scaler programs 176 the execution of which encodes a stream of low resolution video frames and selected high resolution sections of the video frames to be sent to the display.”  Chen, Paragraph 35.  Also see enhancement processing in Guenter, Paragraph 21 and statement of motivation in Claim 6.)
Regarding Claim 9:  “The method according to claim 8, wherein the virtual reality processing comprises at least one of anti-distortion processing, anti-dispersion processing, and synchronous time warp processing.”   (“in order to enhance the look of the compositing, late stage reprojection is used to make up for the delay between the time at which the region of interest is captured and the full binned image is captured [time warp processing]. In addition, the disclosure may use feathering to smooth out the periphery around the region of interest where it meets the binned image [anti-distortion].”  Guenter, Paragraph 21 and statement of motivation in Claim 6.)
Claims 15-18 are rejected for reasons stated for Claims 6-9 respectively in view of the Claim 10 rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6314209 to Kweon (“Kweon”) as cited in the previous Office Actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483